DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER’S AMENDMENT
	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Please make the following corrections to eliminate minor typographical errors and antecedent basis issues.
1.	 In Claim 1, line 13
	“the latest”  should be changed to: -- a latest --
2.	 In Claim 8, line 20
	“the latest”  should be changed to: -- a latest --
3.	 In Claim 15, line 22
	“the latest”  should be changed to: -- a latest --

Response to Amendment
 	This office action is responsive to the applicant’s remarks received December 10, 2021, 2021. Claims 1-6, 8-13, 15 & 17-20 remain pending. Claims 7, 14, 16 & 17 have been cancelled. 

Response to Arguments
	Applicant’s arguments with respect to the amended claims have been fully considered and are persuasive. 


Claim Rejections
	In light of the amendments presented, Examiner withdraws the 35 USC § 103 rejection of Claims 1-6, 8-13, 15 & 17-20. In view of “Applicant Arguments/Remarks Made in an Amendment” filed December 10, 2021. Claims 1-6, 8-13, 15 & 17-20 are now considered to be allowable subject matter. 


Allowable Subject Matter
1.	Claims 1-6, 8-13, 15 & 17-20 are allowed.
2.	The following is Examiners statement of reasons for allowance:
Claim 1-6, 8-13, 15 & 17-20 uniquely identify the distinct features a voice interaction method, device and computer readable storage medium. 
The closest prior art made of record is Karr (US 20130212478 A1) in combination with Fuchiwaki et al. (US 20170236510 A1) and further in view of Berlin (US 20090018826 A1).

Fuchiwaki discloses wherein a voice processing device includes a voice recognition unit for extracting a command contained in an input voice, and a control unit for controlling operation of the voice processing device itself and/or instructing external devices to operate, based on the extracted command and/or operation instruction information provided. The control unit stores, in a storage device as an operation history, operation information associating the command or a part thereof and/or the operation instruction information or a part of the operation instruction information with details of the operation which is performed by the voice processing device and/or the external device based on the command and/or the operation instruction information. When a voice is input anew, the control unit extracts from the operation history an operation record containing a command or a part of a command, and controls operation of the voice processing device itself and/or instructs an external device to operate.
Berlin discloses methods, systems, and devices for speech transduction are disclosed. One aspect of the invention involves a computer-implemented method in which a computer receives far-field acoustic data acquired by one or more microphones. The far-field acoustic data are analyzed. The far-field acoustic data are modified to reduce characteristics of the far-field acoustic data that are incompatible with human speech characteristics of near-field acoustic data.
The cited references (Karr, Fuchiwaki & Berlin) fails to disclose obtaining a mode control command; converting a terminal device from a first mode to a second mode according to the mode Claims 1-6, 8-13, 15 & 17-20 as allowable subject matter.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue and fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS T. RILEY, ESQ. whose telephone number is (571)270-1581. The examiner can normally be reached 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy P. Goddard can be reached on 517-272-7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARCUS T. RILEY, ESQ.
Acting SPE
Art Unit 2677



/MARCUS T RILEY/Primary Examiner, Art Unit 2677